Citation Nr: 0801692	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the legs, claimed as secondary to service-
connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1985 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
representative in August 2006 requested the Board review VA 
Medical Center (VAMC) Memphis treatment records from August 
2003 through May 2004.  As the claims file only includes VAMC 
Memphis treatment records from August 2002 through December 
2003, it is necessary to obtain VAMC Memphis treatment 
records for January 2004 through May 2004.

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In its brief of October 2007, the veteran's representative 
argues that the medical opinion offered in the September 2003 
VA examination is ambiguous, and that the additional evidence 
provided by the veteran in that same month indicates that 
"the veteran's orthopedic problem has a neurological 
component and should be rating accordingly."

The Board notes that the September 2003 VA examination, by an 
orthopedic specialist, found the veteran to have decreased 
sensation in both feet, and opined that it could either be 
from peripheral neuropathy, or less likely, from his spinal 
condition and recommended an electromyography (EMG) test, 
nerve conduction velocity, in order to further evaluate the 
situation.  The physician stated that it was his clinical 
suspicion that the leg numbness would be more likely due to 
the veteran's peripheral neuropathy than to his mechanical 
low back pain.  The Board notes that the veteran had been 
treated for diabetic neuropathy in March and April 2003, due 
to his type II diabetes mellitus.  The appeal is remanded for 
a medical opinion by a neurologist to determine whether the 
veteran's claimed leg numbness is related to his service-
connected mechanical low back pain.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).   

When the Secretary's duty to provide a medical examination is 
triggered, this duty includes the requirement that the 
Secretary provide reasonable tests and other examinations 
necessary to render a meaningful medical opinion.  See Green 
v. Derwinski, 1 Vet. App. 121,124 (1991).  Where, as here, 
the medical examiner specifically states that a medical 
opinion cannot be provided without information not currently 
available, specifically an EMG test, the Secretary's duty to 
assist requires that the Secretary determine whether that 
information may be reasonably obtained, and if so, to make 
efforts to obtain it and seek an additional medical opinion 
which considers the relevant information.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ should request treatment 
records from the VAMC Memphis for the 
period of January through May 2004.

2.  Once the VAMC Memphis treatment 
records are obtained, the AOJ should 
schedule the veteran for a neurological 
examination, by a neurologist, to 
determine the nature and etiology of the 
veteran's leg numbness, claimed as 
secondary to his service-connected 
mechanical low back pain.  The examiner 
should be provided the claims file, 
including the VAMC Memphis treatment 
records, if any, for January to May 2004.  
All indicated tests, including EMG and 
nerve conduction velocity should be 
undertaken.  

For any diagnosed current leg numbness 
disability, the examiner should offer an 
opinion as to whether the current leg 
numbness is at least as likely as not (50 
percent or greater probability) related 
to (caused or aggravated by) the service-
connected mechanical low back pain.  A 
complete rationale should be provided for 
any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for leg 
numbness, claimed as secondary to 
mechanical low back pain.  In particular, 
the AOJ's review should include 
consideration of the provisions of 38 
C.F.R. § 3.310 (2007) and Allen, supra.  
If service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





